Judgment reversed as to final judgment. Otherwise affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in rendering judgment “that the plaintiff in error go hence without day.” Said judgment reversing the judgment of the court of common pleas for error in overruling the motion for a new trial because the verdict of the jury was, by said circuit court, held to be against the weight of the evidence, is affirmed. And this cause is remanded to the court *504of common pleas of Cuyahoga county for further proceedings according to law.
Spear, C. J., Shauck, Price, Johnson and Donahue, JJ., concur.